
	

115 HRES 629 IH: Recognizing November 19, 2017, as “A Day in Honor of Women Entrepreneurs”.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 629
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2017
			Ms. Meng submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing November 19, 2017, as A Day in Honor of Women Entrepreneurs.
	
	
 Whereas women are majority owners of 9.9 million American businesses which generate $1.4 trillion in annual sales and employ more than 8.4 million workers;
 Whereas 2.5 million additional American businesses are equally owned by women and men, accounting for another $1.1 trillion in annual sales and 6.5 million jobs;
 Whereas, as majority business owners and joint business owners with men, women entrepreneurs in America generate $453 billion in payroll for 14.9 million workers;
 Whereas 99 percent of American women-owned businesses are small businesses; Whereas 47 percent of all American minority-owned businesses are also women-owned compared to 32 percent of nonminority-owned businesses; and
 Whereas A Day in Honor of Women Entrepreneurs is a day for all Americans to celebrate, support, and empower women in business: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes A Day in Honor of Women Entrepreneurs;
 (2)recognizes the contributions of women-owned businesses to the American economy; (3)calls on the Department of Labor, the Department of Commerce, and the Small Business Administration to further commit to supporting women-owned businesses; and
 (4)commits to pursuing additional policies and creating new programs that support women entrepreneurs.
